          Case 5:19-cv-01929-EJD Document 113 Filed 02/11/21 Page 1 of 2




 1   James J. Foster
     jfoster@princelobel.com
 2   Aaron S. Jacobs (CA No. 214953)
     ajacobs@princelobel.com
 3   Thomas R. Fulford
     tfulford@princelobel.com
 4   PRINCE LOBEL TYE LLP
     One International Place, Suite 3700
 5   Boston, MA 02110
     617-456-8000
 6
     Attorneys for Plaintiff
 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                           SAN JOSE DIVISION
11
     UNILOC 2017 LLC,                               Civil Action No. 5:19-cv-01929-EJD
12
            Plaintiff,                              STATEMENT OF RECENT DECISION
13
     v.
14                                                  Regarding:        Dkt. No. 105
     APPLE INC.,                                    Hearing Date:     Feb. 9, 2021
15
            Defendant.
16

17

18

19

20

21

22

23

24

25

26

27

28
          Case 5:19-cv-01929-EJD Document 113 Filed 02/11/21 Page 2 of 2




 1          Pursuant to Local Rule 7-3(d)(2) and in connection with Uniloc 2017 LLC’s (“Uniloc”)

 2   opposition, Dkt. No. 107, to Apple Inc.’s (“Apple”) Administrative Motion for Relief from

 3   Protective Order, Dkt. No. 105, Uniloc hereby files this Statement of Recent Decision.

 4          Apple sued IXI IP, LLC in this District for declaratory judgment of noninfringement. See

 5   Case No. 4-19-cv-06769-HSG. On February 2, 2021, Apple filed a motion for administrative relief

 6   in that case similar to the administrative motion Apple filed in this case, i.e., seeking modification of

 7   the protective order so that it could try to use designated information to support Intel Corporation

 8   and Apple’s amended antitrust complaint. Judge Gilliam, of this District, denied the motion on

 9   February 11, 2021. A copy of this order is attached as Exhibit 1.

10

11   DATED: February 11, 2021                      Respectfully submitted,

12                                                 /s/ Aaron S. Jacobs
                                                   James J. Foster
13                                                 jfoster@princelobel.com
                                                   Aaron S. Jacobs (CA No. 214953)
14                                                 ajacobs@princelobel.com
                                                   Thomas R. Fulford
15                                                 tfulford@princelobel.com
                                                   PRINCE LOBEL TYE LLP
16                                                 One International Place, Suite 3700
                                                   Boston, MA 02110
17                                                 617-456-8000

18                                                 Attorneys for Plaintiff

19

20

21

22

23

24

25

26

27

28

     STATEMENT OF RECENT DECISION                        1                           Civil Action No. 5:19-CV-01929-EJD
